EXAMINER’S AMENDMENT

Allowable Subject Matter
1.	Claims 1-3, 5-14, 16-18 and 20 are allowed.

2.	Because claim 5 depends on canceled claim 4, the instant examiner’s amendment is necessary. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMMENDMENT to APPLICATION
3.	The application has been amended as follows:
      a) Regarding claim 5, line 1
--1--has replaced “4”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLISA ANWAH whose telephone number is 571-272-7533. The examiner can normally be reached Monday to Friday from 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 22, 2022


/OLISA ANWAH/Primary Examiner, Art Unit 2652